DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract is not commensurate in scope with the claimed invention in that the abstract states that the converging angle be between 15 and 35 degrees whereas both the specification and claims recite a converging angle of between 30 and 60 degrees.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it The above apparatus claim is not fairly further limiting upon independent apparatus claim 1 from which it depends since the above claim recites only a limitation dealing with the manner r method of use of the claimed apparatus (the operation of the tuyere at a particular Mach number, where any embodiment of claim 1 could, if desired be operated in the manner recited in claim 2). It has been held that the manner or method of use of an apparatus alone cannot be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 3,867,136 to Erikson et al (Erikson et al). Erikson et al teaches a tuyere, in the figure for example, including an inner tube (2) and an outer tube (3) forming an annulus (4) therebetween, and where each of the inner and outer tubes include an upper section (8) with a smaller diameter than a lower section (9), and a converging transition section (7) which seems from the figure to form an angle of between 30 and 60 degrees connecting the upper and lower sections and where if desired, the tuyere could be operated in either a stirring mode or a burner mode as recited in the above claims, and thereby showing all aspects of instant  claims 1 and 2 since it has been held that where a prior art apparatus could, if desired be operated in a recited manner, whether or not such a manner of operation is shown or suggested by the prior art, then the actual manner or method of operation of an apparatus cannot be relied upon to fairly further distinguish an apparatus claim from the prior art. See MPEP 2114.
Alternatively, since the transition section of Erikson et al operates in substantially the same manner for substantially the same purpose as that of the instant claims (connection of the upper and lower sections), and it has been held to be a modification obvious to one of ordinary skill in the art to alter the shape or configuration of a component shown by the prior art to any other equally useful shape or configuration, (see MPEP 2144.04 IV A and B), motivation to alter the angle of the transition section of Erikson et al to any other equally useful .

Claims 1-3  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0096373 to Khloponin et al (Khloponin et al). Khloponin et al teaches a tuyere (figures 1 and 2 for example) including an outer tube (2) and an inner tube (1) forming an annulus therebetween, the annulus including wires (15) would an outer section of the inner tube (2) at an upper section thereof (see figure 2 for example), where  each of the inner and outer tubes include an upper section (closer to the outlet) of a smaller diameter than a lower section (including the would wires) and a transition section (the narrowing sections in the figures) connecting the upper and lower sections of the tubes, where the tuyere of Khloponin et al could, if desired be operated in the manner recited in above claims 1 and 2. However Khloponin et al does not specify any particular angles for either the converging angle of the transition section or the taper angles of the wires (15). However, since both the wires and the converging sections of Khloponin et al operate in substantially the same manner with substantially the same effect as that of the instant claims, and it has been held to be a modification obvious to one of ordinary skill in the art to alter the shape or configuration of a component shown by the prior art to any other equally useful shape or configuration, (see MPEP 2144.04 IV A and B), motivation to alter either or both of the angle of the transition section  and the taper angle of the wire of Khloponin et al to any other equally useful angle would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the cited or applied prior art show or fairly suggest the recited valving and control arrangements recited in claim 4 from which claims 5-7 depend and which allow for operation in multiple modes with multiple different gas/fuel combinations as presently recited.

Conclusion
Each of Pavlicevic et al, showing a further example of coaxial tuyeres with converging inner diameters, and Makwana et al (the publication of the instant application) are also cited.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk